STATE OF WISCONSIN — SUPREME COURT

ORDER

On December 21,1994 the Board of Attorneys Professional Responsibility (Board) filed a report *561recommending that the petition of Timothy M. Conley for the revocation by consent of his license to practice law in Wisconsin, pursuant to SCR 21.10(1), be granted. In that petition, Attorney Conley stated that he cannot successfully defend against allegations that he engaged in professional misconduct from late 1991 to mid-1993 by making numerous withdrawals from his client trust account and using for his own purposes funds belonging to clients, his use of funds belonging to certain clients to pay other clients, his failure to pay one client the full amount of settlement proceeds he received oifthat client's personal injury claim, depositing client funds into his law office account and failing to provide that client with an accounting, misrepresenting to the Board that he had held a portion of client funds in trust, depositing his own funds into his trust account to make up for shortages of client funds, failing to keep required trust account records and certifying on his annual bar association dues statement that he had complied with the trust account rules. Attorney Conley was admitted to practice law in Wisconsin in 1977, practices in Madison, and has not previously been the subject of an attorney disciplinary proceeding.
The Board also recommended that the court require Attorney Conley to provide an accounting to any client or a third person who believes restitution is warranted and require him to make such restitution as is warranted, including that specifically set forth in the Board's report.
It Is Ordered that the license of Timothy M. Conley to practice law in Wisconsin is revoked by his consent, pursuant to SCR 21.10(1), effective March 1, 1995.
It Is Further Ordered that within six months of the date of this order Timothy M. Conley provide the *562accountings and make restitution as specified in the report of the Board of Attorneys Professional Responsibility on file in this proceeding.
It Is Further Ordered that Timothy M. Conley comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves Clerk of Supreme Court